Case 3:21-cv-00806-FLW-LHG Document 58-2 Filed 06/30/21 Page 1 of 3 PageID: 3763




 OBERMAYER REBMANN MAXWELL & HIPPEL LLP
 By: Steven A. Haber, Esquire      Attorneys for Amici Curiae
 1120 Route 73, Suite 420          Ryan White Clinics for 340B Access,
 Mount Laurel, NJ 08054-5108       Little Rivers Health Care, Inc., and
 Phone: (856) 795-3300             WomenCare, Inc., dba FamilyCare
 Email: steven.haber@obermayer.com Health Center


  NOVO NORDISK INC. et al,
                                               UNITED STATES DISTRICT COURT
                            Plaintiffs,        FOR THE DISTRICT OF NEW JERSEY


               v.
                                               Civil Action No. 3:21-cv-00806-FLW-LHG

  U.S. DEPARTMENT OF HEALTH AND
  HUMAN SERVICES, et al.,

                            Defendants.


    CERTIFICATION OF STEVEN A. HABER IN SUPPORT OF MOTION
       FOR PRO HAC VICE ADMISSION OF RONALD CONNELLY

 I, Steven A. Haber, hereby certify as follows:

       1.     I am a Partner of the law firm Obermayer Rebmann Maxwell & Hippel

 LLP, located at 1120 Route 73, Suite 420, Mount Laurel, NJ 08054-5108.

       2.     I am an attorney licensed to practice in the State of New Jersey and the

 United States District Court for the District of New Jersey. I am a member in good

 standing of both bars, and I am not under suspension or disbarment by these courts

 or by any other court or jurisdiction.



                                          1
Case 3:21-cv-00806-FLW-LHG Document 58-2 Filed 06/30/21 Page 2 of 3 PageID: 3764




         3.      I submit this Certification in support of the unopposed application by,

 Amici Curiae, Ryan White Clinics for 340B Access, Little Rivers Health Care, Inc.,

 and WomenCare, Inc., dba FamilyCare Health Center for an Order pursuant to L.

 Civ. R. 101.1(c) for the admission pro hac vice of Ronald Connelly, Esq., of

 POWERS PYLES SUTTER & VERVILLE, PC, to appear in this action as co-

 counsel for Amici Curiae.

         4.      Mr. Connelly is admitted to practice by the District of Columbia Bar,

 the Maryland State Bar, U.S. Supreme Court, U.S. Court of Appeals for the D.C.

 Circuit, U.S. Court of Appeals for the Fourth, Sixth, Seventh and Ninth Circuits, and

 the U.S. District Courts for the District of Columbia and the Eastern District of

 Michigan. He is in good standing in those jurisdictions, no disciplinary proceedings

 are pending against him in any jurisdiction, and he has not been the subject of

 discipline in any jurisdiction in the past five years.

         5.      Pursuant to L. Civ. R. 101.1, I understand that all pleadings, briefs,

 stipulations, and other papers filed with the Court shall be signed by me or another

 member of the bar of this Court.

         6.      Pursuant to L. Civ. R. 101.1, I understand that I shall be held

 responsible for the conduct of the case and that I or another member of the bar of

 this Court shall be present before the Court during all phases of these proceedings,




                                             2
 OMC\4816-5000-1648.v1
Case 3:21-cv-00806-FLW-LHG Document 58-2 Filed 06/30/21 Page 3 of 3 PageID: 3765




 unless excused by the Court, and that I shall be held responsible for the conduct of

 the attorneys admitted pro hac vice.

         7.      On behalf of Amici Curiae, I respectfully request that the Court grant

 the application to have Ronald Connelly, Esq., admitted pro hac vice to appear and

 participate in this matter pursuant to L. Civ. R. 101.1(c).



         I certify that the foregoing statements made by me are true. I am aware that

 if any of the foregoing statements made by me are willfully false, I am subject to

 punishment.


                                                 Respectfully submitted,


                                          /s/ Steven A. Haber
                                          Steven A. Haber (I.D. #03946-1988)
                                          OBERMAYER REBMANN MAXWELL &
                                            HIPPEL LLP
                                          1120 Route 73, Suite 420
                                          Mt. Laurel, NJ 08054
                                          Tel. (856) 857-1422
                                          Fax (856) 482-0504
                                          Steven.Haber@Obermayer.com

                                          Attorneys for Amici Curiae
                                          Ryan White Clinics for 340B Access, Little
                                          Rivers Health Care, Inc., and WomenCare,
                                          Inc., dba FamilyCare Health Center

 Dated: June 30, 2021



                                             3
 OMC\4816-5000-1648.v1
